Citation Nr: 0311984	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
December 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denying 
entitlement to service connection for a left ankle disorder.  
In December 1999, the Board denied the claim as not well 
grounded and an appeal followed to the United States Court of 
Appeals for Veterans Claims (Court).  The parties to such 
proceeding have since jointly moved to stay action and remand 
the matter to the Board.  In an April 2001 order the Court 
vacated the Board's December 1999 decision and remanded the 
matter to the Board for readjudication.  

The Board thereafter by three separate memoranda to its case 
development unit undertook further procedural and evidentiary 
development of the instant claim, all of which has been 
accomplished.  The case has since been returned to the 
undersigned for additional review.


REMAND

In March 2002, February 2003, and April 2003, the Board 
ordered further development in this case without remanding 
the matter to the RO.  That development was ordered pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. 
§ 19.9(a)(2) was found to be invalid by the United States 
Court of Appeals for the Federal Circuit.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  Hence, this case must be 
remanded for further development and review of evidence 
initially developed by the Board.  



In order to complete necessary development, this matter is 
REMANDED to the RO for the following:

The RO should readjudicate the issue of 
the veteran's entitlement to service 
connection for a left ankle disorder on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  . Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



